                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MARY L. DEVERA, as Personal                      CV 18-59-BLG-TJC
Representative of the Estate of Trent
Vigus, deceased,
                                                  ORDER
                    Plaintiff,

vs.

EXXON MOBIL CORPORATION and
XTA ENERGY, INC.,

                    Defendants.

      Presently before the Court is Defendant Exxon Mobil Corporation’s

(“Exxon”) motion for judgment on the pleadings. (Doc. 31.) On October 5, 2018,

Exxon filed a notice of Plaintiff’s non-opposition to the motion. (Doc. 36.)

Plaintiff has not responded to the notice. Accordingly,

      IT IS ORDERED that Exxon’s motion is GRANTED, and Exxon is

dismissed with prejudice from this action.

      DATED this 9th day of May, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge




                                          1
